United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3151
                                    ___________

Deloris Kojetin,                     *
                                     *
                  Appellee,          * Appeal from the United States
                                     * District Court for the District
     v.                              * of Minnesota.
                                     *
C U Recovery, Inc., a Minnesota      *      [PUBLISHED]
Corporation,                         *
                                     *
                  Appellant.         *
                                ___________

                              Submitted: May 8, 2000

                                   Filed: May 18, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       C U Recovery, Inc. (CUR) appeals the district court's adverse judgment in
Deloris Kojetin's action to recover damages for violation of the Fair Debt Collection
Practices Act (FDCPA). After Kojetin signed a promissory note from a credit union
for her son's car loan, the credit union referred the note to CUR for recovery after the
loan went into default. Kojetin brought this action against CUR because its validation
notice misrepresented the amount of the debt after CUR added fifteen percent of the
principal balance to Kojetin's obligation. The district court concluded that CUR's
notice violated the Act by adding the collection fee based on a percentage rather than
on actual costs when Kojetin's agreement with the credit union provided she was liable
only for actual costs. Having considered the record, the parties' submissions, and the
relevant Minnesota law, see Campbell v. Worman, 60 N.W. 668 (Minn. 1894), we are
satisfied the district court committed no error of law and judgment was correctly
granted for the reasons stated in the district court's order adopting the magistrate judge's
report and recommendation. Contrary to CUR's view, we agree with the district court's
conclusion that CUR violated the FDCPA when it charged Kojetin a collection fee
based on a percentage of the principal balance that remained due rather than the actual
cost of the collection. We thus affirm. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-